Citation Nr: 0935656	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-35 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial compensable rating for 
epididymitis.

4.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

5.  Entitlement to an initial compensable rating for colon 
polyps.



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran had periods of active service from December 1972 
to December 1975 and from January 1977 to January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO rating decision which denied 
service connection for degenerative joint disease of the 
lower back and for hypertension, and which granted service 
connection for epididymitis, irritable bowel syndrome, colon 
polyps, and hearing loss and assigned non-compensable (0 
percent) ratings for each of the four service-connected 
disabilities.  The rating decision also denied a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities, under 38 C.F.R. § 3.324.  

The Board previously remanded the case in June 2005 for 
additional development of the evidence, including the 
scheduling of examinations of the Veteran's various 
disabilities.  That development was completed.  

A rating decision in August 2008 granted service connection 
for degenerative disc disease of the lumbar spine, as well as 
for peripheral neuropathy of both lower extremities 
associated with the degenerative disc disease.  The record 
does not reflect that the Veteran has disagreed with either 
the ratings or the effective dates that were assigned for 
those disabilities.  Therefore, no issue related to those 
disabilities remains for appellate consideration.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In July 2009, after the file was received by the Board in 
June 2009, the Board received additional medical evidence 
from the Veteran.  Because he did not include a written 
waiver of initial consideration of that evidence by the 
agency of original jurisdiction (AOJ), the Board wrote him in 
August 2009 to determine whether he wanted to waive initial 
AOJ consideration of the additional evidence.  He replied in 
August 2009 that he wanted the case remanded to the AOJ for 
that consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  
REMAND

The Veteran's August 2009 response did not specify which 
issues he wanted remanded for consideration of the additional 
evidence.  Therefore, because he does not have a 
representative and to accord him due process, the Board will 
defer appellate review of all of the appealed issues to allow 
the RO to consider all issues with respect to the new 
evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate all appealed issues, 
considering all of the evidence of record, 
including the evidence received at the 
Board in July 2009.  If the Veteran's 
claims are not granted to his satisfaction, 
furnish him a supplemental statement of the 
case (SSOC) and give him an opportunity to 
respond before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




